Per Curiam.
This is an appeal from an order denying a motion for summary judgment by the defendant insurance company. The plaintiff’s complaint is based upon an alleged breach of the defendant’s duty of good faith action to protect the interest of its insured. The defendant insured a truck owned by the plaintiff which was involved in an accident with another vehicle while being driven by one of the plaintiff’s employees. The driver of the other vehicle sued the plaintiff, the defendant,-and the plaintiff’s employee for personal injuries. After a jury verdict for $250,000, the case was settled for $120,000. Policy limits were $100,000. The plaintiff’s complaint is for the $20,000 which it had to pay toward the settlement.
*512We have reiterated the specific duties that an insurer owes to its insured in Howard v. State Farm Mut. Automobile Ins. Co., 60 Wis. 2d 224, 208 N. W. 2d 442. One of those duties is to keep the insured timely and adequately informed of offers of settlement in the progress of settlement negotiations. The plaintiff in this case claims a breach of that duty. The trial judge ruled that there was a credibility issue which precluded him from deciding the case on the affidavits presented. This was not an abuse of his discretion.
The order is affirmed.